Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the Appeals to Reappraisement enumerated above consists of mirrors imported from Japan.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price at the time of exportation of such merchandise to the United States at *479which, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan in the usual wholesale quantity and in the ordinary course of trade for export to the United States including costs of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States was the appraised values less additions made under so called duress relating to the so-called shipping charges embracing inland freight, insurance premium, hawling [sic], lighterage, etc.
IT IS FURTHER STIPULATED AND AGREED that there was no higher domestic value for merchandise such or similar to the merchandise herein at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Appeals to Reap-praisement enumerated above may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as the value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were the appraised values, less the additions made under so-called duress relating to the so-called shipping charges embracing inland freight, insurance premium, hauling, lighterage, etc.
Judgment will be entered accordingly.